United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1437
Issued: December 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2014 appellant filed a timely appeal from a May 15, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a 33 percent permanent impairment of the
left lower extremity and a 3 percent permanent impairment of the right lower extremity for
which he received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 17, 2005, the
Board set aside April 6 and September 14, 2004 OWCP decisions granting appellant a schedule

1

5 U.S.C. § 8101 et seq.

award for a 15 percent permanent impairment of the left lower extremity.2 The Board noted that
the medical adviser had not provided an impairment rating for polyneuropathy because it was not
an accepted condition. The Board found, however, that appellant would be entitled to a schedule
award for polyneuropathy if it was either a preexisting condition or due to his accepted work
injury. The Board remanded the case for OWCP to determine whether his polyneuropathy
should be included when calculating the left lower extremity impairment. The facts of the case
as set forth in the prior decision are hereby incorporated by reference.
By decision dated July 13, 2005, OWCP granted appellant a schedule award for an
additional 10 percent permanent impairment of the left lower extremity.3 It noted that he had
previously received a schedule award for a 15 percent left lower extremity impairment due to his
left ankle condition, for a total left lower extremity impairment of 25 percent.
In a decision dated September 10, 2007, OWCP denied his claim for an increased
schedule award. It noted that on July 23, 2007 Dr. Robert Holladay, a Board-certified orthopedic
surgeon who provided a second opinion examination, determined that he had a 15 percent
permanent impairment of the left lower extremity. OWCP determined that he had no more than
the previously awarded 25 percent left lower extremity impairment.
On August 28, 2012 appellant underwent an anterior lumbar fusion at L3-4.
In an impairment evaluation dated April 2, 2013, Dr. Austin Gleason, III, a Boardcertified orthopedic surgeon, diagnosed degenerative spondylolisthesis at L3-4 after an interbody
fusion at L3-4, left ankle traumatic arthritis with loss of motion and degenerative arthritis and
moderately severe bilateral patellofemoral joint arthritis of the knees. On examination, he found
absent reflexes of the bilateral patella and Achilles. Dr. Gleason further found crepitation of the
patellofemoral joint bilaterally and crepitation and loss of motion of the left ankle. He
determined that appellant had a 12 percent whole person impairment due to his fusion under
Table 17-4 on page 570 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (sixth edition 2009) (A.M.A., Guides). Dr. Gleason further found that
appellant had a 20 percent impairment of each lower extremity due to patellofemoral arthritis of
the knees bilaterally, and a 16 percent impairment of the left lower extremity due to problems
with his left ankle joint. He concluded that he had a 50 percent impairment of the lower
extremity and a 30 percent impairment of the whole body.
On April 25, 2013 appellant filed a claim for a schedule award. On May 13, 2013
Dr. Ronald Blum, an OWCP medical adviser, reviewed Dr. Gleason’s report and noted that
appellant was not entitled to a permanent impairment rating of the spine as it was not a scheduled
member. He further determined that Dr. Gleason did not discuss the x-ray findings that he used
to evaluate appellant’s ankle arthritis or patellofemoral arthritis. The medical adviser
recommended that he be referred for a second opinion examination.
2

Docket No. 05-473 (issued May 17, 2005). OWCP accepted that on May 22, 2003 appellant, then a 38-year-old
automation clerk, sustained an aggravation of lumbar strain, an aggravation of a lumbar herniated disc, an
aggravation of bilateral knee osteoarthritis, an aggravation of osteoarthritis of the left ankle, tarsal syndrome of the
left ankle and heterotopic calcification of the left ankle in the performance of duty.
3

On October 25, 2005 appellant retired on disability.

2

On July 29, 2013 OWCP referred appellant to Dr. Jenness D. Courtney, a Board-certified
physiatrist, for a second opinion examination. In a report dated August 14, 2013, Dr. Courtney
reviewed the medical evidence of record, including the results of diagnostic studies. He
diagnosed chronic low back pain as a result of a fusion at L3-4, traumatic left ankle arthritis with
heterotopic ossification and loss of motion, bilateral patellofemoral arthritis of the knees, and
unconfirmed left tarsal tunnel syndrome. On examination, Dr. Courtney found full strength of
the upper and lower extremities and intact sensation from the knees to the toes. He measured
range of motion of the right ankle and both knees. Citing The Guides Newsletter of
July/August 2009, Dr. Courtney found that appellant had no radiculopathy based on his physical
examination and thus no impairment of the peripheral nerves of the lower extremity.
For the left lower extremity, he identified the diagnosis as class 2 ankle arthrodesis using
Table 16-2 on page 508, the foot and ankle regional grid, which yielded a default value of 20
percent. Dr. Courtney rated appellant’s arthrodesis as class 2 due to reduced motion. He applied
a grade modifier for physical examination based on muscle atrophy and, after applying the net
adjustment formula, found no adjustment from the default grade of 20 percent.
For both lower extremities, Dr. Courtney identified the diagnosis as class 1
patellofemoral arthritis using Table 16-3 on page 511, the knee regional grid, which yielded a
default value of three percent. He noted that the A.M.A., Guides, “specifically mentions not to
use clinical studies and x-ray arthritis for adjustments. None of the modifiers including physical
examination was then necessary; therefore, no adjustment was made resulting in the [three
percent] lower extremity impairment for each extremity was kept.” Dr. Courtney combined the
20 percent impairment for ankle arthrodesis with the 3 percent impairment due to patellofemoral
arthritis to find a 22 percent left lower extremity impairment. He further found a three percent
right lower extremity impairment due to patellofemoral arthritis. In an addendum dated
December 11, 2013, Dr. Courtney advised that nerve conduction studies showed generalized
axonal polyneuropathy but not tarsal tunnel syndrome. He found that appellant was not entitled
to an additional impairment based on electrodiagnostic studies.
On January 27, 2014 Dr. Blum reviewed Dr. Courtney’s report and concurred with his
findings. He noted that appellant had previously received a schedule award for a 15 percent left
lower extremity impairment due to ankle arthritis and a 12 percent left lower extremity
impairment due to polyneuritis. The medical adviser subtracted the previously awarded 15
percent left lower extremity impairment due to arthritis from the 20 percent left lower extremity
impairment due to arthritis found by Dr. Courtney and concluded that appellant had an additional
5 percent left lower extremity impairment due to left ankle arthritis. He combined the additional
five percent impairment due to ankle arthritis with the three percent left knee impairment to find
a total additional left lower extremity impairment of eight percent. Dr. Blum also concurred with
Dr. Courtney’s finding that appellant had a three percent right lower extremity impairment due to
patellofemoral arthritis.
By decision dated May 15, 2014, OWCP granted appellant schedule awards for a three
percent right lower extremity impairment and an additional eight percent left lower extremity
impairment. The period of the awards ran for 31.68 weeks from August 14, 2013 to
March 23, 2014. OWCP paid appellant’s compensation based on an effective pay rate date of
May 22, 2003, the date of injury.

3

On appeal appellant, citing Mark A. Holloway,4 contended that the date of maximum
medical improvement should be April 2, 2013, the date of his attending physician’s evaluation,
rather than August 14, 2014. He further argued that the medical adviser failed to consider his
November 25, 2013 nerve conduction studies and his diagnosed condition of tarsal tunnel
syndrome in rating his impairment. Appellant also maintains that his pay rate should be based
on the date of his disability retirement on September 26, 2005 rather than the date of injury.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment Class of Diagnosis (CDX), which is
then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).
ANALYSIS
OWCP accepted that appellant sustained an aggravation of lumbar strain, an aggravation
of a lumbar herniated disc, an aggravation of bilateral knee osteoarthritis, an aggravation of
osteoarthritis of the left ankle, tarsal syndrome of the left ankle and heterotopic calcification of
the left ankle due to a May 22, 2003 employment injury. It granted him schedule awards for a 25
percent permanent impairment of the left lower extremity.
In an April 2, 2013 impairment evaluation, Dr. Gleason found that appellant had a 12
percent whole person impairment due to his August 28, 2012 lumbar fusion at L3-4. He utilized
Table 17-4 on page 570 of the A.M.A., Guides, the lumbar spine regional grid. FECA, however,
specifically excludes the back as an organ and, therefore, the back does not come under the
provisions for payment of a schedule award.10 Dr. Gleason further concluded that appellant had
4

55 ECAB 321 (2004).

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 494-531.

10

5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

4

a 20 percent permanent impairment of each lower extremity due to patellofemoral arthritis and
16 percent impairment due to arthritis of the ankle joint. As found by the medical adviser,
however, he did not discuss the findings he used to reach this impairment determination. Thus,
his ratings are of diminished probative value.
OWCP referred appellant to Dr. Courtney for an impairment evaluation. In a report dated
August 14, 2013, Dr. Courtney diagnosed chronic low back pain due to an L3-4 fusion, traumatic
arthritis of the left ankle with heterotopic ossification, unconfirmed left tarsal tunnel syndrome
and bilateral patellofemoral knee arthritis. He found that appellant had no radiculopathy on
physical examination and had no impairment of the peripheral lower extremity nerves.
Dr. Courtney utilized the diagnosis of class 2 left ankle arthrodesis using the foot and ankle
regional grid, which yielded a default value of 20 percent.11 He applied a grade modifier of two
for physical examination findings of muscle atrophy. Dr. Courtney noted that he used loss of
range of motion to identify the class 2 diagnosis. He applied the net adjustment formula and
found no adjustment from the default value. Dr. Courtney further determined that appellant had
a three percent permanent impairment of each lower extremity due to patellofemoral arthritis of
the knees,12 for a total right lower extremity impairment of 3 percent and left lower extremity
impairment of 22 percent. However, he did not discuss the x-ray studies that he used to establish
the diagnosis of class 1 patellofemoral arthritis. Dr. Courtney has failed to adequately explain
that the measurements necessary for rating the cartilage interval of appellant’s knees were
taken.13
Additionally, in an addendum dated December 11, 2013, Dr. Courtney found that
appellant’s nerve conduction study showed generalized sensory and motor axonal
polyneuropathy but no tarsal tunnel syndrome. He concluded that appellant had no additional
impairment. As previously found by the Board, however, any impairment due to polyneuropathy
is included in evaluating the extent of any lower extremity impairment if it is either employment
related or a preexisting condition.14 Dr. Courtney did not address whether appellant had
additional impairment due to polyneuropathy. Therefore, his opinion is insufficient to resolve
the issue of the extent of appellant’s permanent impairment of the lower extremities.
On January 27, 2014 Dr. Blum concurred with Dr. Courtney’s finding of a three percent
permanent impairment of each lower extremity due to knee arthritis. He noted that appellant had
previously received schedule awards for a 15 percent left lower extremity impairment due to
ankle arthritis and a 12 percent left lower extremity impairment due to polyneuritis. The medical
adviser subtracted the prior rating of a 15 percent ankle impairment from the 20 percent ankle
impairment found by Dr. Courtney, to find an additional ankle impairment of 5 percent. He
added the additional five percent left lower extremity impairment due to the ankle rating to the
three percent impairment of the left knee to find an additional eight percent left lower extremity
impairment. OWCP’s procedures provide that a previous impairment to a member is included in
ascertaining the percentage of loss except if “[t]he prior impairment is due to a previous work11

A.M.A., Guides 508, Table 16-2.

12

Id. at 511, Table 16-3.

13

See C.W., Docket No. 12-804 (issued October 2, 2012).

14

See Mike E. Reid, 51 ECAB 543 (2000).

5

related injury, in which case the percentage already paid is subtracted from the total percentage
of impairment.”15 The medical adviser, consequently, should have subtracted the prior award for
the left lower extremity from the total left lower extremity impairment found by Dr. Courtney.
On remand OWCP should obtain an opinion on the extent of appellant’s permanent
impairment consistent with the A.M.A., Guides. Prior to issuing an additional schedule award, it
should then subtract the previously awarded 22 percent permanent impairment of the left lower
extremity from the current impairment rating for the left lower extremity in order to determine
whether appellant is entitled to an additional award. A de novo decision shall follow.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(1)(a) (February 2013).

6

